***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      DONITA J. KING, EXECUTRIX (ESTATE OF
        DANIEL H. KING), ET AL. v. VOLVO
             EXCAVATORS AB, ET AL.
                    (SC 20097)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                      Mullins, Kahn and Ecker, Js.

                                   Syllabus

The plaintiff, individually and on behalf of the estate of K, sought to recover
   damages pursuant to the Connecticut Product Liability Act (§ 52-572m
   et seq.) in connection with a fatal workplace accident. The plaintiff
   alleged that K had sustained fatal injuries when the bucket of an excava-
   tor became dislodged and fell on him while he was acting within the
   scope of his employment. The defendants, the designer and manufac-
   turer, the distributor, and a prior owner of the excavator, filed motions
   for summary judgment, claiming, inter alia, that the plaintiff’s claims
   against them were barred by the act’s ten year statute of repose (§ 52-
   577a [a]). While those motions were pending, the legislature passed an
   amendment to § 52-577a (P.A. 17-97) removing certain statutory language
   that previously had prevented employees entitled to workers’ compensa-
   tion from invoking an exception to the ten year statute of repose set forth
   in § 52-577a (a) for product liability claims. Following that amendment,
   employees, like other claimants, could avoid the ten year statute of
   repose by demonstrating that the harm occurred during the useful safe
   life of the product. In granting the defendants’ motions for summary
   judgment, the trial court concluded that P.A. 17-97 was not retroactive
   and that the plaintiff’s action was barred by the preamendment version
   of § 52-577a because there was no genuine issue of material fact as to
   whether the defendants had possession of or control over the excavator
   or the part that attached the bucket thereto in the ten years prior to
   the plaintiff’s commencement of the present action. The trial court
   rendered judgment in favor of the defendants, and the plaintiff appealed.
   Held that the trial court improperly granted the defendants’ motions for
   summary judgment, this court having concluded that P.A. 17-97 applied
   retroactively: although the plaintiff was initially unable to raise the issue
   of retroactivity in opposing summary judgment because P.A. 17-97 was
   passed after the parties filed their briefs in connection with their
   motions, that issue was reviewable because it was explicitly addressed
   by the trial court and was fully briefed on appeal; moreover, the ten
   year statute of repose set forth in § 52-577a (a) is procedural in nature,
   as previous decisions of this court have made clear that the act was
   intended to merely recast common-law rights, and the legislature’s
   amendment to § 52-577a applicable to employees was therefore retroac-
   tive in light of the absence of any express legislative intent to the
   contrary; furthermore, because the trial court did not consider whether
   the defendants had met their burden of establishing the absence of any
   genuine issue of material fact with respect to whether the harm to K
   occurred within the useful safe life of the product, this court reversed
   the judgment in favor of the defendants and remanded the case for
   further proceedings.
     Argued December 11, 2018—officially released October 1, 2019

                             Procedural History

   Action to recover damages for, inter alia, personal
injuries resulting from an allegedly defective product,
and for other relief, brought to the Superior Court in
the judicial district of New London, where the court,
Cole-Chu, J., granted the defendants’ motions for sum-
mary judgment and rendered judgment thereon, from
which the plaintiffs appealed. Reversed in part; fur-
ther proceedings.
   Ralph J. Monaco, with whom, on the brief, was Eric
J. Garofano, for the appellants (plaintiffs).
  Francis H. LoCoco, pro hac vice, with whom, on the
brief, was Mark J. Claflin, for the appellees
(defendants).
                         Opinion

   MULLINS, J. The plaintiff, Donita J. King, individually
and as executrix of the estate of Daniel H. King (dece-
dent), appeals from the judgment of the trial court in
favor of the defendants Volvo Group North America,
LLC (VGNA), Volvo Construction Equipment North
America, LLC (VCENA), and Tyler Equipment Corpora-
tion (Tyler Equipment),1 on claims arising from a work-
place accident in which the bucket of an excavator
became dislodged and fell on the decedent, causing
fatal injuries. On appeal, the plaintiff asserts that the
trial court improperly granted the defendants’ motions
for summary judgment. The plaintiff’s primary claim
on appeal is that the statute of repose applied to her
product liability claims, General Statutes (Rev. to 2015)
§ 52-577a, is unconstitutional because it creates two
classes of claimants—employees who are subject to a
ten year statute of repose and nonemployees who are
not subject to the ten year statute of repose if the
claimant can show that the product was within its useful
safe life when the injury occurred. While the defendants’
motions for summary judgment were pending before
the trial court, the legislature enacted Number 17-97 of
the 2017 Public Acts (P.A. 17-97), which combined those
two classes of claimants by removing the limitations
provision applicable to employees. In its decision on
the motions for summary judgment, the trial court con-
cluded that P.A. 17-97 was not retroactive and applied
the statute of repose applicable to employees to bar
the plaintiff’s claims.
  We conclude that the trial court improperly rendered
judgment in favor of the defendants because the amend-
ment to the statute of repose in P.A. 17-97 retroactively
applied to the plaintiff’s claims. As a result, we need
not address the plaintiff’s claim on appeal that General
Statutes (Rev. to 2015) § 52-577a is unconstitutional.
Instead, we conclude that the trial court must consider
whether there is a genuine issue of material fact as to
whether the injury occurred during the useful safe life
of the product.2
   The following facts and procedural history are rele-
vant to this appeal. The decedent was an employee of
King Construction, Inc. (King Construction). On May
30, 2014, the decedent was installing a public water
main at a construction site in Windsor. The decedent’s
coworker was operating a Volvo model EC340 excava-
tor (excavator), and the decedent was in a trench help-
ing to fill sand on top of a recently installed pipe. As
the operator attempted to dump the sand over the water
main pipe, the bucket detached from a ‘‘quick fit’’
attachment on the excavator and fell on the decedent,
resulting in fatal injuries.
  The excavator was designed and manufactured in
1997 and distributed by VCENA in December, 1997.
VCENA originally distributed the excavator to L.B.
Smith, Inc. Eventually, Tyler Equipment acquired the
excavator. Thereafter, on June 25, 1999, Tyler Equip-
ment sold the excavator to King Construction. On
August 17, 1999, while the excavator was still in the
possession of Tyler Equipment, Bruce Tuper, a service
employee at Tyler Equipment, installed a hydraulic
quick fit attachment on the excavator’s arm. On Septem-
ber 22, 1999, Tyler Equipment delivered the excavator
to King Construction.
  On November 19, 1999, King Construction enrolled
the excavator in Volvo’s component assurance program.
The component assurance program is an extended war-
ranty, which covers certain aspects of the machine,
including the quick fit attachment. The extended war-
ranty period expired after either twenty-four months or
4000 hours, whichever occurred earlier. Therefore, the
extended warranty expired no later than November 19,
2001. Under the terms of the extended warranty, Tyler
Equipment performed all warranty repair work. Tyler
Equipment performed the last repair work under the
extended warranty on May 11, 2001, during which time it
serviced the power controls and gearbox. The excavator
was not repaired by VGNA or VCENA at any point in time.
   On September 4, 2015, the plaintiff filed the present
action against the defendants. Specifically, in count one
of the operative complaint,3 the plaintiff alleged that the
Volvo defendants are ‘‘liable and legally responsible for
the injuries and damages to the plaintiff and the death
[of] the decedent by virtue of [the Connecticut Product
Liability Act (act), General Statutes] § 52-572m et seq.
. . .’’ In count two, the plaintiff alleged that Tyler Equip-
ment is ‘‘liable and legally responsible for the injuries
and damages to the plaintiff and the death [of] the
decedent by virtue of [the act] . . . .’’ In counts three
and four, the plaintiff further alleged that the defen-
dants’ actions caused her to suffer a loss of spousal
consortium. After discovery, the defendants filed
motions for summary judgment, and the plaintiff
filed objections.4
   As grounds for its motion for summary judgment, the
Volvo defendants asserted that the plaintiff’s claims
under the act were barred by the applicable statute of
repose. Specifically, the Volvo defendants asserted that
General Statutes (Rev. to 2015) § 52-577a5 provides that
no product liability action may be brought against any
party later than ten years from the date that the party
last parted with possession or control of the product.
In ruling on that motion, the trial court concluded that
there was no genuine issue of material fact as to
whether VGNA ever had possession or control of the
excavator or quick fit attachment. The trial court further
concluded that there was no genuine issue of material
fact as to whether VCENA possessed or controlled the
excavator or quick fit attachment after the expiration
of the extended warranty in November, 2001. Because
the plaintiff’s action was commenced in 2015, the trial
court determined that the claims against the Volvo
defendants were time barred and granted their motion
for summary judgment.
  Tyler Equipment filed a motion for summary judg-
ment on the ground that the plaintiff’s claims were
barred by the act’s statute of repose.6 In ruling on that
motion, the trial court concluded that there was no
genuine issue of material fact as to whether Tyler Equip-
ment had possession or control of the excavator or
quick fit attachment after the expiration of the extended
warranty in November, 2001. In reaching that conclu-
sion, the trial court found that any repairs performed
by Tyler Equipment on the excavator after that date
were performed at the request of King Construction
and were not part of a recall, warranty program, or
servicing contract. The trial court determined that the
claims against Tyler Equipment were therefore also
time barred and, accordingly, granted its motion for
summary judgment.
   While the defendants’ motions for summary judgment
were pending, the legislature amended the act’s statute
of repose by passing P.A. 17-97, which became effective
October 1, 2017. Prior to that amendment, General Stat-
utes (Rev. to 2015) § 52-577a (c) provided in relevant
part: ‘‘The ten-year limitation provided for in subsection
(a) of this section shall not apply to any product liability
claim brought by a claimant who is not entitled to
[workers’] compensation under chapter 568, provided
the claimant can prove that the harm occurred during
the useful safe life of the product. . . .’’ (Emphasis
added.) By enacting P.A. 17-97, the legislature removed
the phrase ‘‘is not entitled to compensation under chap-
ter 568, provided the claimant’’ from that statutory pro-
vision. In doing so, P.A. 17-97 allowed employees to
bring claims under the act beyond the ten year limitation
period if they could prove that the injury occurred dur-
ing the useful safe life of the product.
  In ruling on the motions for summary judgment in
the present case, the trial court recognized that P.A.
17-97 had been signed into law and became effective
on October 1, 2017. The trial court, however, deter-
mined that this amendment to the act’s statute of repose
was not retroactively applicable to the plaintiff’s claims.
Specifically, the trial court concluded that ‘‘the act pro-
vides neither that [P.A. 17-97] is retroactive nor any
basis on which the court could conclude that [it] was
intended to be so.’’ (Footnote omitted.) This appeal
followed.7
   ‘‘The standard of review of a trial court’s decision
granting summary judgment is well established. Prac-
tice Book § 17-49 provides that summary judgment shall
be rendered forthwith if the pleadings, affidavits and
any other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. . . . Our
review of the trial court’s decision to grant the defen-
dant’s motion for summary judgment is plenary. . . .
On appeal, we must determine whether the legal conclu-
sions reached by the trial court are legally and logically
correct and whether they find support in the facts set
out in the memorandum of decision of the trial court.’’
(Citations omitted; internal quotation marks omitted.)
Lucenti v. Laviero, 327 Conn. 764, 772–73, 176 A.3d
1 (2018).
  As a threshold issue, we first address the defendants’
assertion that we should not address the plaintiff’s claim
that P.A. 17-97 applies to the present case because the
plaintiff did not raise this claim before the trial court.
We disagree.
  First, because the defendants’ motions for summary
judgment were filed before P.A. 17-97 was passed, the
plaintiff did not initially have the opportunity to assert
that P.A. 17-97 applied retroactively. Nevertheless, the
plaintiff did make the trial court aware of P.A. 17-97
before the court ruled on the defendants’ motions for
summary judgment by pointing to that legislation in
support of her constitutional claim.
  Second, it is well established that a claim addressed
by the trial court, even if not raised by the parties, is
appropriate for review on appeal. See, e.g., DeSena v.
Waterbury, 249 Conn. 63, 72 n.10, 731 A.2d 733 (1999)
(reviewing claim not distinctly raised by parties but
addressed by trial court). In the present case, the trial
court expressly decided that P.A. 17-97 does not apply
retroactively to the plaintiff’s claims.
  Third, the defendants had the opportunity to brief
this issue and, in fact, did brief this issue on appeal.
Accordingly, we conclude that, because this appeal
requires us to apply the act’s statute of repose, we must
decide whether P.A. 17-97 applies retroactively to the
plaintiff’s claims.
   ‘‘In considering the question of whether a statute may
be applied retroactively, we are governed by certain
well settled principles, [pursuant to] which our ultimate
focus is the intent of the legislature in enacting the
statute. . . . [O]ur point of departure is General Stat-
utes § 55-3, which [provides]: No provision of the gen-
eral statutes, not previously contained in the statutes
of the state, which imposes any new obligation on any
person or corporation, shall be construed to have retro-
spective effect. . . . [W]e have uniformly interpreted
§ 55-3 as a rule of presumed legislative intent that stat-
utes affecting substantive rights shall apply prospec-
tively only. . . . The rule is rooted in the notion that
it would be unfair to impose a substantive amendment
that changes the grounds upon which an action may
be maintained on parties who have already transacted
or who are already committed to litigation. . . . In civil
cases, however, unless considerations of good sense
and justice dictate otherwise, it is presumed that proce-
dural statutes will be applied retrospectively. . . .
While there is no precise definition of either [substan-
tive or procedural law], it is generally agreed that a
substantive law creates, defines and regulates rights
while a procedural law prescribes the methods of
enforcing such rights or obtaining redress. . . . Proce-
dural statutes . . . therefore leave the preexisting
scheme intact. . . . [We presume] that procedural or
remedial statutes are intended to apply retroactively
absent a clear expression of legislative intent to the
contrary . . . .’’ (Citations omitted; internal quotation
marks omitted.) Investment Associates v. Summit
Associates, Inc., 309 Conn. 840, 867–68, 74 A.3d 1192
(2013); see also D’Eramo v. Smith, 273 Conn. 610, 620–
21, 872 A.2d 408 (2005).
   ‘‘A statute of limitations is generally considered to
be procedural, especially where the statute contains
only a limitation as to time with respect to a right of
action and does not itself create the right of action.
. . . Where the limitation is deemed procedural and
personal it is subject to being waived unless it is specifi-
cally pleaded because the limitation is considered
merely to act as a bar to a remedy otherwise available.
. . . Where, however, a specific time limitation is con-
tained within a statute that creates a right of action
that did not exist at common law, then the remedy
exists only during the prescribed period and not there-
after. . . . The courts of Connecticut have repeatedly
held that, under such circumstances, the time limitation
is a substantive and jurisdictional prerequisite . . . .’’
(Internal quotation marks omitted.) Neighborhood
Assn., Inc. v. Limberger, 321 Conn. 29, 46–47, 136 A.3d
581 (2016); see also Ecker v. West Hartford, 205 Conn.
219, 231–32, 530 A.2d 1056 (1987).8 The same rules gov-
ern a statute of repose. See State v. Lombardo Bros.
Mason Contractors, 307 Conn. 412, 443, 54 A.3d 1005
(2012) (‘‘in this state, ‘the characterization of a statute
of repose as procedural or as substantive is governed by
the same test that applies to statutes of limitation[s]’ ’’),
quoting Baxter v. Sturm, Ruger & Co., 230 Conn. 335,
342, 644 A.2d 1297 (1994).
   Therefore, in order to determine whether the statute
of repose contained within the act is substantive or
procedural in nature, we must determine whether the
act ‘‘creates a right of action that did not exist at com-
mon law . . . .’’ Neighborhood Assn., Inc. v. Lim-
berger, supra, 321 Conn. 46–47; cf. Reclaimant Corp.
v. Deutsch, 332 Conn. 590, 604–605, 211 A.3d 976 (2019)
(concluding that whether statute of limitations or stat-
ute of repose is substantive or procedural for choice
of law purposes depends on whether the right existed
at common law, regardless of whether limitation period
was incorporated into statutory language). This court
previously has explained that ‘‘the legislative history of
the act [reveals] that the legislature was merely recast-
ing an existing cause of action and was not creating a
wholly new right for claimants harmed by a product.
The intent of the legislature was to eliminate the com-
plex pleading provided at common law: breach of war-
ranty, strict liability and negligence.’’ Lynn v. Haybus-
ter Mfg., Inc., 226 Conn. 282, 292, 627 A.2d 1288 (1993);
see also Izzarelli v. R.J. Reynolds Tobacco Co., 321
Conn. 172, 187, 136 A.3d 1232 (2016) (recognizing that
act does not prescribe substantive elements of cause
of action); Gerrity v. R.J. Reynolds Tobacco Co., 263
Conn. 120, 127, 818 A.2d 769 (2003) (‘‘[t]hese definitions
must be read together, with the understanding that the
. . . act was designed in part to codify the common
law of product liability’’). On the basis of the foregoing,
we conclude that the statute of repose contained within
General Statutes § 52-577a is procedural in nature.
   ‘‘[L]egislation that affects only matters of procedure
is presumed to [be] applicable to all actions, whether
pending or not, in the absence of any expressed inten-
tion to the contrary.’’ (Internal quotation marks omit-
ted.) Roberts v. Caton, 224 Conn. 483, 488, 619 A.2d 844
(1993); see also, e.g., Serrano v. Aetna Ins. Co., 233
Conn. 437, 443–45, 664 A.2d 279 (1995) (concluding that
when statutory time limitation is amended after action
is filed, time limitation in effect prior to entry of final
judgment governs).
   Therefore, we must examine the text of P.A. 17-97 to
determine whether it contains any expressed intention
that it not be applied retroactively. Public Act 17-97,
§ 1, made the following changes to § 52-577a (c), with
the deleted language in brackets: ‘‘Subsection (c) of
section 52-577a of the general statutes is repealed and
the following is substituted in lieu thereof (Effective
October 1, 2017): (c) The ten-year limitation provided
for in subsection (a) of this section shall not apply to
any product liability claim brought by a claimant who
[is not entitled to compensation under chapter 568,
provided the claimant] can prove that the harm
occurred during the useful safe life of the product. . . .’’
There is no express language in P.A. 17-97 to indicate
that the legislature did not intend the amendment to
apply retroactively. Although P.A. 17-97 was assigned
an effective date of October 1, 2017, as this court pre-
viously has explained that, ‘‘[b]ecause all public acts
not specifying an effective date automatically are
assigned to take effect on the first day of October fol-
lowing the session of the General Assembly at which
they are passed . . . we never have ascribed particular
significance to such dates in ascertaining the legisla-
ture’s intent.’’ (Internal quotation marks omitted.)
Investment Associates v. Summit Associates, Inc.,
supra, 309 Conn. 867.
  The necessity of an unambiguous expression of an
intent not to apply the presumption of retroactive effect
to the amended statute of repose is underscored by
other language in § 52-577a. Section 52-577a (g) pro-
vides that ‘‘[t]he provisions of this section shall apply to
all product liability claims brought on or after October
1, 1979.’’ When the legislature amended subsection (c)
of that statute to remove the exclusive time impediment
imposed only on employees entitled to workers’ com-
pensation, we presume it was aware of subsection (g)
but chose not to amend it. ‘‘Our case law is clear . . .
that when the legislature chooses to act, it is presumed
to know how to draft legislation consistent with its
intent and to know of all other existing statutes and
the effect that its action or nonaction will have upon
any one of them.’’ (Internal quotation marks omitted.)
McCoy v. Commissioner of Public Safety, 300 Conn.
144, 155, 12 A.3d 948 (2011). Accordingly, we presume
that the legislature knew that its amendment to § 52-
577a (c), when read in conjunction with § 52-577a (g),
would apply to ‘‘all product liability claims brought on
or after October 1, 1979,’’ insofar as no final judgment
has been rendered.
  Because the trial court concluded that P.A. 17-97 did
not apply retroactively, it did not consider whether the
defendants had met their burden of establishing that
there was no genuine issue of material fact as to
whether the harm occurred during the useful safe life
of the product so as to avoid the ten year limitation
period. General Statutes § 52-577a (c). Therefore, we
conclude that the trial court improperly granted sum-
mary judgment in favor of the defendants in the pres-
ent case.
  The judgment is reversed insofar as the motions for
summary judgment filed by VGNA, VCENA, and Tyler
Equipment were granted, and the case is remanded for
further proceedings consistent with this opinion.
      In this opinion the other justices concurred.
  1
     We note that the named defendant, Volvo Excavators AB, did not appear
in the proceedings before the trial court and is not participating in this
appeal. We also note that an employee of Tyler Equipment, Bruce Tuper,
was also named as a defendant in the present action. See footnotes 4 and
6 of this opinion. For the sake of simplicity, we refer to VGNA and VCENA
as the Volvo defendants, and to VGNA, VCENA, and Tyler Equipment, collec-
tively, as the defendants.
   2
     On appeal, the plaintiff also asserts that the trial court improperly granted
the defendants’ motions for summary judgment because (1) the disparate
treatment between employees and nonemployees in the Connecticut Product
Liability Act (act), General Statutes (Rev. to 2015) § 52-572m et seq., violates
the equal protection clauses of the state and federal constitutions, (2) there
is a genuine issue of material fact regarding whether the defendants had
possession or control over the excavator after the sale to the decedent’s
employer, (3) there is a genuine issue of material fact regarding the defen-
dants’ duty to repair and/or warn of a known danger, and (4) the claims
against Tyler Equipment for postsale negligence are common-law negligence
claims that are not barred by the act’s statute of repose. Because we conclude
that the trial court improperly failed to retroactively apply P.A. 17-97 to the
plaintiff’s claims and remand the case for further proceedings, we need not
address these claims on appeal.
   3
     We note that the operative complaint in the present case was filed on
March 30, 2017.
   4
     The Volvo defendants filed one motion for summary judgment. Tyler
Equipment and Tuper filed separate motions for summary judgment.
   5
     General Statutes (Rev. to 2015) § 52-577a provides: ‘‘(a) No product
liability claim, as defined in section 52-572m, shall be brought but within
three years from the date when the injury, death or property damage is first
sustained or discovered or in the exercise of reasonable care should have
been discovered, except that, subject to the provisions of subsections (c),
(d) and (e) of this section, no such action may be brought against any party
nor may any party be impleaded pursuant to subsection (b) of this section
later than ten years from the date that the party last parted with possession
or control of the product. . . .
   ‘‘(c) The ten-year limitation provided for in subsection (a) of this section
shall not apply to any product liability claim brought by a claimant who is
not entitled to compensation under chapter 568, provided the claimant can
prove that the harm occurred during the useful safe life of the product. In
determining whether a product’s useful safe life has expired, the trier of
fact may consider among other factors: (1) The effect on the product of
wear and tear or deterioration from natural causes; (2) the effect of climatic
and other local conditions in which the product was used; (3) the policy of
the user and similar users as to repairs, renewals and replacements; (4)
representations, instructions and warnings made by the product seller about
the useful safe life of the product; and (5) any modification or alteration of
the product by a user or third party.
   ‘‘(d) The ten-year limitation provided for in subsection (a) of this section
shall be extended pursuant to the terms of any express written warranty
that the product can be used for a period longer than ten years, and shall
not preclude any action against a product seller who intentionally misrepre-
sents a product or fraudulently conceals information about it, provided the
misrepresentation or fraudulent concealment was the proximate cause of
harm of the claimant.
   ‘‘(e) The ten-year limitation provided for in subsection (a) of this section
shall not apply to any product liability claim, whenever brought, involving
injury, death or property damage caused by contact with or exposure to
asbestos, except that (1) no such action for personal injury or death may
be brought by the claimant later than eighty years from the date that the
claimant last had contact with or exposure to asbestos, and (2) no such
action for damage to property may be brought by the claimant later than
thirty years from the date of last contact with or exposure to asbestos.
   ‘‘(f) The definitions contained in section 52-572m shall apply to this section.
   ‘‘(g) The provisions of this section shall apply to all product liability claims
brought on or after October 1, 1979.’’
   6
     Tuper also filed a motion for summary judgment on the ground that the
plaintiff’s claims against him were barred because the act applies only to
claims against a ‘‘product seller’’ and he was not a product seller under the
act. The trial court granted Tuper’s motion for summary judgment on the
ground that Tuper had established he was not a ‘‘product seller’’ for purposes
of the act. In this appeal, the plaintiff does not challenge the trial court’s
judgment that Tuper was entitled to judgment in his favor on his claim
under the act. To the extent that the plaintiff asserts that the trial court
improperly granted summary judgment in favor of Tuper because the plaintiff
also raised an independent, common-law negligence claim against Tuper,
we disagree. In her complaint, the plaintiff alleged that ‘‘[t]he defendants
are liable and legally responsible for the injuries and damages to the plaintiff
and the death to the decedent by virtue of [the act].’’ On the basis of the
foregoing, we conclude that the plaintiff in the present case limited her
claims against Tuper to statutory grounds. See Daily v. New Britain Machine
Co., 200 Conn. 562, 570–71, 512 A.2d 893 (1986) (The court concluded that
a complaint alleging that defendant was ‘‘liable and legally responsible to
the plaintiff . . . by virtue of . . . General Statutes [§§] 52-572m through
52-572r’’ was limited to statutory violations because ‘‘to attempt to read into
this complaint [common-law] claims is to stretch the imagination. The court
cannot read into a complaint claims other than those specifically set forth.’’
[Emphasis omitted; internal quotation marks omitted.]).
   7
     The plaintiff appealed from the judgment of the trial court to the Appellate
Court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   8
     Indeed, the United States Supreme Court has explained: ‘‘Campbell v.
Holt, [115 U.S. 620, 628, 6 S. Ct. 209, 29 L. Ed. 483 (1885)], held that where
lapse of time has not invested a party with title to real or personal property,
a state legislature, consistently with the [f]ourteenth [a]mendment [to the
United States constitution], may repeal or extend a statute of limitations,
even after right of action is barred thereby, restore to the plaintiff his remedy,
and divest the defendant of the statutory bar.’’ Chase Securities Corp. v.
Donaldson, 325 U.S. 304, 311–12, 65 S. Ct. 1137, 89 L. Ed. 1628 (1945).